106 U.S. 620 (____)
UNITED STATES
v.
WILSON.
Supreme Court of United States.

*622 The Solicitor-General for the United States.
There was no opposing counsel.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We are not satisfied that the certificates of indebtedness, on account of which the United States have assessed the taxes petitioned for, were calculated or intended to circulate or to be used as money. They were not, therefore, taxable as "circulation" under the third clause of sect. 3408 of the Revised Statutes.
Decree affirmed.